DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed November 18, 2022, is entered.  Applicant amended claims 1 and 2.  No new matter is entered.  Claims 1-6 are pending before the Office for review.
(2)
Claim Objections
Claim 1 is objected to because of the following informalities:  “a(meth)acrylate-based” should be “a meth(acrylate)-based”.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaghib et al. (U.S. Publication No. 2011/0287325) in view of Takahashi et al. (U.S. Publication No. 2015/0140443).
With respect to claims 1 and 2, Zaghib teaches a lithium ion secondary battery (Example 1) comprising a positive electrode which is capable of storing and releasing lithium (paragraphs 26, 27 and 28), a negative electrode which is capable of storing and releasing lithium (paragraph 25), a nonaqueous electrolyte (paragraph 22), which contains lithium salts that are at least in part imide salts (paragraph 23) and a polymer (paragraph 22).  Zaghib further teaches the polymer 
Zaghib is silent as to whether the electrolyte also contains a cyclic disulfonic ester.
However, Takahashi, which deals with lithium ion secondary batteries, teaches a cyclic disulfonic acid ester is incorporated into a nonaqueous electrolyte in an amount between 0.01 to 10% by mass of a total content of the nonaqueous electrolyte to form a film on the positive electrode surface to suppress decomposition of the electrolyte solution.  Paragraphs 83, 85 and 86.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include cyclic disulfonic acid ester in Zaghib’s electrolyte because Takahashi doing so forms a film on the positive electrode surface to suppress decomposition of the electrolyte solution.
With respect to claim 4, Zaghib teaches the content of the polymer in the nonaqueous electrolyte in in a range of 0.5 to 8 wt% with respect to a total content of the nonaqueous electrolyte.  Paragraphs 22 and 32.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claim 5, Zaghib teaches the positive electrode contains a lithium nickel composite oxide as a positive electrode active material.  Paragraphs 26 and 27.
(4)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zaghib et al. (U.S. Publication No. 2011/0287325) in view of Takahashi et al. (U.S. Publication No. 2015/0140443), s 1, 2, 4 and 5 above, and further in view of Kim et al. (U.S. Publication No. 2016/0028115).
With respect to claim 3, Zaghib teaches the nonaqueous electrolyte comprises LiFSI and an additional lithium salt, such as LiPF6 (Paragraph 23) but is silent as to a proportion of lithium imide salts (LiFSI) to a total amount of lithium salts in the nonaqueous electrolyte.
However, Kim, which deals with electrolyte solutions for lithium secondary batteries, teaches the molar ratio of LiFSI to LiPF6 in a nonaqueous electrolyte is 10:90 to 50:50, which corresponds to 10 to 50 mol% with respect to a total amount of lithium salts when only LiFSI and LiPF6 are present.  Paragraph 22.  Kim teaches when the amount of LiPF6 is too low, capacity of the formed battery is low, and when the amount of LiPF6 is too high, the viscosity at low temperature increases to decrease the mobility of lithium ions.  Paragraph 22.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the amount of LiFSI to LiPF6 in the nonaqueous electrolyte taught by modified Zaghib so that the amount of LiFSI is in a range of 10 to 50 mol% because Kim teaches doing so obtains a battery with a capacity that is not too low and maintains sufficient viscosity for lithium ion mobility at low temperatures.
(5)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zaghib et al. (U.S. Publication No. 2011/0287325) in view of Takahashi et al. (U.S. Publication No. 2015/0140443), as applied to claims 1, 2, 4 and 5 above, and further in view of Katou et al. (U.S. Publication No. 2015/0118577).
claim 6, Zaghib teaches the positive electrode active material contains a lithium nickel composite oxide, but is silent as to whether the composite oxide meets the requirements of claim 6.
However, Katou, which deals with secondary batteries, teaches a lithium nickel composite oxide electrode active material having the formula Li(M1-zMnz)O2, which meets the requirements of the claimed invention when z is 0.5 and M is Ni and a of the claimed invention is 1 and x of the claimed invention is 0.5.  Paragraph 82.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Zaghib with Katou is the simple substitution of one known element for another to obtain predictable results.  Both Zaghib and Katou teach a lithium nickel composite oxide positive electrode active material for lithium secondary batteries.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Katou’s material in place of Zaghib’s because Katou’s material is of the same type and has the same properties as Zaghib’s and Katou discloses it to be suitable for use as the positive electrode active material in a secondary battery, meaning the modification has a reasonable expectation of success.
(6)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
	The following remarks are in response to the portion of Applicant’s arguments that are relevant to the new ground of rejection.  Applicant appears to be arguing the claimed invention exhibits unexpected results.  This argument is not persuasive.  Specifically, Applicant argument fails to include the evidence of unexpected results and the examples in the specification are not commensurate in scope with the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1759